Citation Nr: 1632107	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  07-14 24872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than December 21, 2005 for the grant of additional compensation benefits for the Veteran's dependents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to June 1977.  He is the recipient of a Purple Heart and a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal of a September 3, 2010 rating determination of the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York in which the RO denied an effective date prior to June 8, 2006 for dependency allowance for the Veteran's spouse and daughter.  A timely Notice of Disagreement ("NOD") was received from the Veteran on September 16, 2010.  A Statement of the Case was issued in May 2014, during which the RO re-evaluated the Veteran's claim and determined that an effective date of December 21, 2005 was warranted.  The Veteran continued to disagree with the assigned effective date and perfected his appeal to the Board in July 2014, via VA Form 9 substantive appeal. 

The Veteran testified at a hearing at the RO before a Decision Review Officer in February 2014.  A transcript of this hearing has been associated with the record on appeal.  

The Veteran testified at a hearing before the undersigned in July 2015.  A transcript of that hearing has also been associated with the record on appeal.   


FINDINGS OF FACT

1.  In a letter dated in March 2002, the Veteran was notified of a favorable March 2002 rating decision and was informed that VA may be able to pay him additional benefits for dependents if he furnished certain information; the Veteran was instructed to complete a VA Form 21-686c (Declaration of Marital Status/Declaration of Status of Dependents) within one year. 

2.  A letter from the Veteran containing the information sought in VA Form 21-686c notifying VA of the Veteran's spouse and daughter was not received by VA until June 8, 2006.
  

CONCLUSION OF LAW

The criteria for an effective date earlier than December 21, 2005 for the award of additional disability compensation benefits based upon the dependency of a spouse and child have not been met. 38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2014); 
38 C.F.R. §§ 3.31, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA"), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the facts are not in dispute and the appeal turns on a matter of law and not on the underlying facts or development of the facts.  As will be explained below, the pertinent facts are not in dispute.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Id., see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  However, the Board observes that the Veteran was provided a letter in August 2010 explaining that the RO was working on his earlier effective date claim and the need for him to submit certain evidence.  To the extent that this letter may be deficient, the Board finds such deficiency is harmless error.

There is no indication in the record of additional evidence that would have a reasonable possibility of substantiating the entitlement to an earlier effective date and there is no medical question warranting an examination or medical opinion.

Additionally, it should be noted that the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO and the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. § 3.103(c)(2) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2015 BVA hearing, the Veteran's representative from Disabled American Veterans and the undersigned Veteran's Law Judge asked questions relevant to the earlier effective date issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The Veteran's Law Judge solicited testimony to ascertain the existence of any overlooked evidence.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Entitlement to an Earlier Effective Date

In February 1995, the Veteran was service-connected for a left index finger disability that was rated as 10 percent disabling.  In January 2000, he had a daughter; and in November 2000, he married his spouse.  In March 2002, the Veteran was service connected for diabetes mellitus.  His diabetes mellitus was rated as 60 percent disabling and became effective May 4, 2001. 

The Veteran was advised of the award by letter dated in March 2002.  In the letter the RO advised the Veteran that additional benefits were payable for the spouses and children of veterans rated 30 percent disabled or more.  He was instructed that if he wished to claim such benefits he should complete an enclosed VA Form 21-686c.  He was told that the form should "preferably" be returned within 60 days, but that in any case evidence received after one year from the date of the letter would be considered a new claim.

Pursuant to 38 U.S.C.A. §5110(f), an award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the notification of such rating. 

When adding a dependent for additional compensation, the effective date is the latest of the following dates: (a) the date of the claim; (b) the date of the veteran's marriage or birth of his/her child, if evidence is received within one year of the event; (c) the date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request; (d) the date dependency arose; (e) the effective date of the qualifying disability rating if evidence of dependency is received within one year of such rating action; (f) or the date of commencement of the veteran's award.  See 38 C.F.R. § 3.401(b)(1)-(4).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31.

The record fails to reveal that any of the information requested in the March 27, 2002 letter was supplied to VA within one year from that letter notifying the Veteran of the March 1, 2002 decision.   The 

On June 8, 2006, the RO received a letter from the Veteran wherein he indicated that he had been married since November [redacted], 2000 and had a daughter who was born on January [redacted], 2000.  In this letter, the Veteran provided additional information VA sought that was requested in the VA Form 21-686c.  In essence, the RO viewed the Veteran's letter as an informal request for additional compensation benefits for his dependents.

Handwritten notes on the Veteran's March 2007 Compensation and Pension Award indicate that the Veteran's spouse and daughter were added to the Veteran's disability compensation effective June 8, 2006.  The actual award of additional compensation benefits was made effective the first day of the month following receipt of the June 8, 2006 informal dependency claim, which was July 1, 2006.  

In April 2010, the Veteran's Representative submitted disagreement with the effective date for dependency allowance for the Veteran's spouse and daughter.  In several statements, the Veteran asserted that he was entitled to an earlier effective date, because he had submitted a claim for dependency for his daughter when she was born in January 2000; and had also submitted a claim for his spouse in November 2000.  In addition, he reported that he completed and submitted a copy of VA Form 10-10EZ, which is an application for health benefits, to the VA Medical Center in New York while undergoing a July 2001 VA examination.  See statement dated in August 2009.  The Veteran argued that these documents put VA on notice that he was married and had a child.  Therefore, in essence, he believed that the dependency benefits for his wife and daughter should be retroactive to 2000, when he submitted these documents.  

In a May 2014 statement of the case, the RO partially granted an effective date of the Veteran's dependency award of December 21, 2005.  The RO based this determination upon several increased ratings the Veteran received in an August 2006 rating decision; and upon the December 21, 2005 effective date of those increased ratings.  Notice of this rating decision was dated September 26, 2006.  As just noted, VA regulations allow for additional dependency compensation to be assigned on the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of the rating action.  The RO found (incorrectly, for reasons explained below) that since the Veteran's June 8, 2006 claim for dependency was received within 1 year of notification of the August 2006 decision (i.e., September 26, 2006), an earlier effective date of dependency was deemed warranted.  The Veteran continued to disagree with the effective date for the award of the dependency compensation and proceeded with his appeal to the Board.  

It is clear from the evidence of record that the Veteran was eligible to additional compensation for his dependents, effective from March 2002 when he was granted a combined 60 percent disability evaluation.  It is also clear, however, that the Veteran did not formally disclose to VA sufficient information to establish his dependents until he submitted his letter in September 2007. 

The Veteran's reported filings of dependency claims on behalf of his daughter and spouse in the year 2000; and the submission of the July 2001 VA Form 10-10EZ to the New York VA Medical Center are not of record; but even if they were, they could not serve as the basis for earlier effective dates.  The submission of these documents occurred prior to the date that the Veteran became eligible for additional compensation for his dependents.  

Even if the Veteran provided dependent information in 2000 directly to VA, VA would have had no way to know, absent clarification from the Veteran, whether circumstances had changed (such as his marital relationship) since he reported his dependents in 2000 and the time he became eligible for additional payments for dependents.  Recently the United States Court of Appeals for Veterans Claims had occasion to consider analogous requirements in the regulations for substitution of an appellant in the event of a Veteran's death.  National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir 2016).  The court rejected challenges to regulations requiring that a party seeking substitution show current entitlement even when evidence previously of record showed possible entitlement.  The Court noted that "various events, such as divorce remarriage, or the birth of a child could make the information in a veteran's file at the time of his death inaccurate."  National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d at 1363.  

Similarly, it does not require a great deal of imagination to envision circumstances that could change the status of previously reported dependents prior to a veteran's becoming eligible for payments based on possible dependents.  

Given the evidence of record, to include the Veteran's own acknowledgement that he submitted documents prior to the date he was granted service connection for diabetes mellitus, the Board finds that although the Veteran was eligible for additional compensation for his dependents earlier, he did not submit requested information that the RO needed to award him the additional compensation until June 2006.  There is no legal basis to award dependent's benefits prior to December 5, 2005.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-433 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, the Veteran's right to dependent compensation cannot extend back to either 2000 or 2002 as a result of the specific limitations set forth under 38 C.F.R. § 3.401(b).  Accordingly, an effective date earlier than December 21, 2005 must be denied.

 
ORDER

Entitlement to an effective date prior to December 25, 2005 for the grant of additional compensation benefits for the Veteran's dependents is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


